                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FOX VALLEY LABORERS’ HEALTH AND            )
WELFARE FUND, THE FOX VALLEY               )
LABORERS’ PENSION FUND, and PAT            )
SHALES, Administrator of the Funds,        )
                                           )                   Case No. 1:18-cv-06086
        Plaintiffs,                        )
                                           )
                v.                         )
                                           )                   Judge John Z. Lee
STOKES EXCAVATING, INC.,                   )
an Illinois Corporation, and DANNY STOKES, )
individually,                              )
                                           )
        Defendants.                        )


                     PLAINTIFFS’ MOTION FOR FINAL JUDGMENT

        Plaintiffs, by and through their attorneys, Dowd, Bloch, Bennett, Cervone, Auerbach, &

Yokich, pursuant to Fed. R. Civ. P. 55(b)(2) and 54, respectfully move this Honorable Court, for

entry of final judgment on all counts in the form of the attached proposed order or otherwise,

against Defendants Stokes Excavating, Inc. (“Defendant Company”) and Danny Stokes,

individually, and in favor of Plaintiffs. In support of their Motion, Plaintiffs state as follows:

        1.     Plaintiffs filed their Complaint in this action on September 6, 2018.

        2.     On October 23, 2018, the Court held all Defendants in default on all counts,

having failed to file an answer or otherwise respond. (Order on Motion for Default [Doc. No.

11].)

        3.     Counts I, II, and III of Plaintiffs’ Complaint sought the production of monthly

contribution reports and the associated contributions, for the months of April 2018 through the

September 2018, which Defendants have since produced to Plaintiffs.



                                                  1
       4.     Defendants paid the contributions owed to the Funds for April 2018 through June

2018 on October 12, 2018, and for July 2018 through September 2018 on October 18, 2018.

(Declaration of Pat Shales, attached hereto as Exhibit A, ¶ 10.) With the exception of September

2018 contributions, all contributions paid by Defendants on October 12 and October 18 were

untimely.

       5.     The Funds are agents for the purpose of collecting employer contributions and

deductions required to be paid on behalf of the Training/Apprentice Fund, the Chicago Area

Independent Contractors Association (“CAICA”), the Laborers’ District Council Labor

Management Cooperation Committee (“LDC/LMCC”), the Laborers-Employers Cooperation

and Education Trust (“LECET”), and the Construction and General Laborers’ District Council of

Chicago and Vicinity’s Work Dues Fund (“Dues Fund”) (collectively, “the Affiliated

Organizations”). (Exhibit A, ¶ 7.)

       6.     Defendants paid Affiliated Organization contributions for April through June

2018 on October 12, 2018 and for July through September 2018 on October 15, 2018, except that

the May 2018 contribution report to the Affiliated Organizations did not include payments to the

CAICA, LMCC or LECET Funds. (Exhibit A, ¶ 11.) The payments for the July through August

2018 Affiliated Contributions did not include any late fees. Defendants owe contributions to the

Affiliated Organizations in the amount of $129.52 for its May 2018 Delinquencies and late fees

to the Affiliated Organizations for various late remittances between September 2017 through

August 2018 in the amount of $503.01. (Exhibit A, ¶¶ 13-14.)

       7.     Under Count I, the Fund seeks unpaid contributions owed to the Affiliated

Contributions for April through August 2018, liquidated damages on those contributions, interest

and attorneys’ fees. In addition to the amounts owed in in Paragraph 6, Defendant Company has



                                               2
incurred liquidated damages and interest to the Funds in the amount of $12,701.23 as a result of

untimely paid contributions referenced in Paragraph 4. (Exhibit A, ¶ 14). These liquidated

damages and interest are due as a matter of Defendant Company’s collective bargaining

agreement and ERISA, 29 U.S.C. § 1132(g)(2). (Exhibit A, ¶ 12).            Accordingly, Defendant

Company is liable to Plaintiffs in the amounts of $13,333.76, not including attorneys’ fees and

costs, as demonstrated in the chart below.

STOKES DELINQUENCIES – COUNT I                                         AMOUNT
Late Principal Contributions to Funds (4/2018-8/2018)                  $ 52,250.29
Payments (October 2018)                                                $ (52,390.29)
Liquidated Damages @20% (11/2014-8/2018)                               $ 10,450.06
Interest                                                               $ 2,391.17
Sub-Total Owed to Funds                                                $ 12,701.23

Affiliated Fund Principal Contributions                                $    129.52
Fees on Late Contributions (9/2017-8/2018)                             $    503.01

TOTAL OWED:                                                            $ 13,333.76


(Exhibit A, ¶ 14).

       8.      Defendant Company is also liable to the Funds for their attorneys’ fees and costs

pursuant to the terms of their collective bargaining agreement and ERISA, 29 U.S.C. §

1132(g)(2). The Funds incurred attorneys’ fees and costs in the amount of $6,078.52 related to

collection of Defendants’ delinquencies. (Exhibit B, Affidavit of E. Rowe, ¶ 10.) Defendant

Company is therefore liable under Count I for a total of $19,412.28.

       9.      Under Count II, the Funds seek a judgment against Defendant Company and

Defendant Stokes under the Illinois Wage Payment and Collection Act (“IWPCA”) for deducting

union dues from employees’ wages but failing to remit amounts those amounts to the Funds on a

timely basis. Defendant Company deducted union dues from employees’ wages for the months


                                                3
of April 2018 through August 2018 at the rate of 3.75% of gross wages, in the total amount of

$2,973.37, which were intended for the Dues Fund, Defendant Company did not remit those

amounts to the Dues Fund until October 2018. (Exhibit A, ¶ 8, 11 and Exhibit 1 thereto.)

Defendants eventually remitted the deductions to the Dues Fund on October 12, and October 15,

but did not do so until after the Plaintiffs filed a lawsuit and moved for entry of a default order.

       10.     Defendant Danny Stokes personally and actively conducted or participated in the

actions of the Defendant Company described in paragraph 6.               Defendant Danny Stokes,

therefore, is an employer under the IWPCA, 820 ILCS 115/13, and is personally liable for his

failure to properly deduct moneys from employees’ wages and remit these moneys to the Dues

Fund for payment of union dues on a timely basis.

       11.     Plaintiffs are entitled to damages at the rate of 2% per month for all

underpayments under the IWPCA and are entitled to recover all costs and all reasonable

attorneys’ fees. 820 ILCS 115/14(a). Accordingly, Defendants Stokes Excavating, Inc. and

Defendant Danny Stokes are jointly liable under Count II for the amounts owed by Defendant

Company under Count I to the extent of $6,078.52, and for an additional $146.88, for a total of

$6,225.40 for interest on dues deducted from employees’ wages but not timely remitted to the

Dues Fund for the months of April through August 2018, plus attorneys’ fees and costs, as

demonstrated in the chart below.

     STOKES DELINQUENCIES - COUNT II                    AMOUNT
     Interest (@2%) through 10/15/18                    $ 146.88
     Attorneys’ Fees and Costs                          $ 6,078.52
     TOTAL OWED:                                        $ 6,225.40


       12.     Under Count III, the Funds sought to hold Defendant Company and Defendant

Stokes liable for converting amounts deducted from employees’ paychecks for the months of


                                                  4
April 2018 through August 2018 that were intended for the Dues Fund, but which were not

remitted to the Dues Fund until October 2018, after Plaintiffs filed a lawsuit and filed a motion

for entry of a default order. Defendant Company and Defendant Stokes deducted amounts from

employees’ wages, to which the Dues Fund had an immediate, absolute, and unconditional right

to possession, and Defendant Company and Defendants Stokes continued to exercised

unauthorized possession of those amounts after the Funds and Affiliated Organizations made a

demand for the payment.

       13.     Under Count IV, Defendant Company has incurred liquidated damages and

interest to the Pension Fund and Welfare Fund as a result of delinquent payment of contributions

for contribution months unrelated to the contribution reports sought in Counts I through III, in

the amount of $18,616.03. The Court has already entered a default judgment against Defendant

Company on Count IV in favor of the Funds in the amount of $18,616.03, but denied final

judgment on Count IV until judgment is entered on all counts. (Order on Motion for Default.)

       WHEREFORE, for the reasons stated above, Plaintiffs respectfully request that the

Court enter a final judgment in favor the Plaintiffs, in the form of the attached proposed order or

otherwise, providing for the following:


       A.      Entering a final judgment on Counts I and IV of the Complaint, in favor of the

Funds and against Defendant STOKES EXCAVATING, INC. in the amount of $38,028.31.

       B.      Entering a final judgment on Counts II and III of the Complaint, in favor of the

Funds and against Defendants STOKES EXCAVATING, INC. and DANNY STOKES, jointly

and severally, with the judgment entered against STOKES EXCAVATING, INC. under

Paragraph A to the extent of $6,078.52, but not joint to the extent of $146.88, for a total of

$6,225.40.


                                                5
                                        Respectfully submitted,

                                        /s/ Elizabeth L. Rowe
                                        An Attorney for the Plaintiffs
Josiah A. Groff (ARDC #6289628)
Elizabeth L. Rowe (ARDC #6316967)
DOWD, BLOCH, BENNETT & CERVONE
8 S. Michigan Ave. – 19th Floor
Chicago, IL 60602
312-372-1361




                                    6
